Exhibit 10.15(a)

HORACE MANN SERVICE CORPORATION

EXECUTIVE CHANGE IN CONTROL PLAN

SCHEDULE A PARTICIPANTS

Note: The effective date of entry shall be subject to Section 4.2(a).

 

NAME OR TITLE

   EFFECTIVE DATE OF PARTICIPATION*

TIER I PARTICIPANTS

President and CEO

 

   **

TIER II PARTICIPANTS

EVP and CFO

   **

EVP and Chief Marketing Officer

   **

EVP, Property and Casualty

   **

EVP, Annuity, Life, Group

   February 15, 2012

* Subject to acceptance within 30 days of effective date of participation

** Subject to Section 4.2(b) of the Plan